 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:21-CV-0119-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MICHELE HANSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

18   District of California Local Rule 230(g), the hearing scheduled for June 2, 2021, at 10:00 a.m.,

19   before the undersigned in Redding, California, on Defendants’ motion to dismiss, ECF No. 14,

20   and motion to set aside entry of defaults, ECF No. 15, is hereby taken off calendar and the matters

21   are submitted on the record and briefs without oral argument.

22                  IT IS SO ORDERED.

23

24   Dated: May 26, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
